DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

                           Patent
                (US 10,170,129 B2)
               Instant Application
                      (17/576,797)
1). An apparatus for encoding a speech signal by determining a codebook vector of a speech coding algorithm for encoding the speech signal, wherein the apparatus comprises: 
        a matrix determiner for determining an autocorrelation matrix R, and a codebook vector determiner for determining the codebook vector of the speech coding algorithm for encoding the speech signal depending on the autocorrelation matrix R, wherein the matrix determiner is configured to determine the autocorrelation matrix R by determining vector coefficients of a vector r, wherein the autocorrelation matrix R comprises a plurality of rows 
and a plurality of columns, wherein the vector r indicates one of the columns 
or one of the rows of the autocorrelation matrix R, wherein R(i,j)=r(|i-j|), 
wherein R(i, j) indicates the coefficients of the autocorrelation matrix R, wherein i is a first index indicating one of a plurality of rows of the autocorrelation matrix R, and wherein j is a second index indicating one of the plurality of columns of the autocorrelation matrix R, wherein the codebook vector determiner is configured to determine the codebook vector of the speech coding algorithm for encoding the speech signal by applying the formula 
f(e^) = (dT e^)2/e^T Re^
        wherein R is the autocorrelation 
matrix, 
         wherein R is a Hermitian Toeplitz matrix, and wherein is one of the 
codebook vectors of the speech coding algorithm for encoding the speech signal, wherein f(e) is a normalized correlation, and wherein dT is defined according to (eTRe^)2/(e^TRe^) =(dTe)2/(e^TRe^)
         wherein e is an original, unquantized residual signal, wherein T indicates a transpose of a vector, and wherein at least one of the matrix determiner and the codebook vector determiner comprises a hardware implementation. 

1). An apparatus for encoding a speech signal by determining a codebook 
vector of a speech coding algorithm, wherein the apparatus comprises:

          a matrix determiner for determining an autocorrelation matrix R, and a codebook vector determiner for determining the codebook vector depending on the autocorrelation matrix R,

wherein the matrix determiner is configured to determine the autocorrelation matrix R by determining vector coefficients of a vector r, wherein the autocorrelation matrix R comprises a plurality of rows and a plurality of columns, wherein the vector r indicates one of the columns or one of the rows of the autocorrelation matrix R, wherein

R(i r j) = r(|i- j|) ,
wherein R(i, j) indicates the coefficients
 of the autocorrelation matrix R, wherein i is a first index indicating one of a plurality of rows of the autocorrelation matrix R, and wherein j is a second index indicating one of the plurality of columns of the autocorrelation matrix R.


Claims 1 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14, 15, 16, 19 and 21 of U.S. Patent No. 10,170,129 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the Instant application Claims 1 and 15-20 are broader in every aspect than the Patent Claims 1, 14, 15, 16, 19 and 21 and are therefore an obvious variant thereof. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitations/step and rearranging the claims would be within the level of one of ordinary skill in the art. It is well settled that the omission of an element, e.g. “interference affected channel”, and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a reference element or step whose function is not needed would be obvious to one of ordinary skill in the art.

                            Patent
                (US 11,264,043 B2)
                  Instant Application
                      (17/576,797)
1. A speech encoder for encoding a speech signal by determining a codebook vector of a speech coding algorithm, wherein the speech encoder comprises 
         
            
   a codebook vector determiner for determining the codebook vector depending on an autocorrelation matrix R,

            wherein the speech encoder is configured to encode the speech signal using the codebook vector, wherein the codebook vector determiner is configured to determine the codebook vector of the speech coding algorithm for encoding the speech signal by applying the formula f(e^) = (dT e^)2/e^T Re^
        wherein R is the autocorrelation matrix, wherein R is a Hermitian Toeplitz matrix, and wherein ê is one of the codebook vectors of the speech coding algorithm for encoding the speech signal, wherein f(ê) is a normalized correlation, and wherein d.sup.T is defined according to (eTRe^)2/(e^TRe^) =(dTe)2/(e^TRe^)
          wherein e is an original, unquantized residual signal, wherein T indicates a transpose of a vector.
1). An apparatus for encoding a speech signal by determining a codebook 
vector of a speech coding algorithm, wherein the apparatus comprises:

          a matrix determiner for determining an autocorrelation matrix R, and a codebook vector determiner for determining the codebook vector depending on the autocorrelation matrix R, 
         
          wherein the matrix determiner is configured to determine the autocorrelation matrix R by determining vector coefficients of a vector r, wherein the autocorrelation matrix R comprises a plurality of rows and a plurality of columns, wherein the vector r indicates one of the columns or one of the rows of the autocorrelation matrix R, wherein

R(i r j) = r(|i- j|) ,
wherein R(i, j) indicates the coefficients
 of the autocorrelation matrix R, wherein i is a first index indicating one of a plurality of rows of the autocorrelation matrix R, and wherein j is a second index indicating one of the plurality of columns of the autocorrelation matrix R.


          Claims 1, 4, 8-22 of the instant application are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3, 6-22 of Patent No. US 11,264,043 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the references Lamblin (see IDS) and Srivastava (see IDS) disclose limitations “a matrix determiner for determining an autocorrelation matrix R” (Lamblin, Abstract; col. 7, ln 63 – col. 8, ln 35),            wherein the matrix determiner is configured to determine the autocorrelation matrix R by determining vector coefficients of a vector r, wherein the autocorrelation matrix R comprises a plurality of rows and a plurality of columns, wherein the vector r indicates one of the columns or one of the rows of the autocorrelation matrix R,R(i r j), wherein R(i, j) indicates the coefficients  of the autocorrelation matrix R, wherein i is a first index indicating one of a plurality of rows of the autocorrelation matrix R, and wherein j is a second index indicating one of the plurality of columns of the autocorrelation matrix R. (Lamblin, col. 8; col. 3, ln 3-15; col. 4, ln 2 – 18; col. 8, ln 11-35) and “R(l,j) = r(li-jl)” (Srivastava, pg. 3 sec. 3, left column - sec. 4; equations 15-27; pg. 4, sec. 4, left column). It would have been obvious to use the missing features of the instant application, as taught by Lamblin and Srivastava for all the reasons described by the references such as providing an ACELP coding method which substantially reduces the size of the memory required by a coder (Lamblin, col. 4, ln 51-53) and providing accurate estimates of speech parameters (Srivastava, Abstract).

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

                 Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. Claim elements including generic terms “matrix determiner” and “codebook vector determiner” as recited in claims 1-14 and 18 are treated as invoking 35 U.S.C 112 (f).The limitation of claims 1-14 and 18 that includes a generic placeholder as a substitute for means and have no structural meaning for performing the associated function are being treated in accordance with 112(f) because the associated function is modified by a word that serves as a generic placeholder (i.e., the claim uses a term that is a substitute for “means”.

Claim Rejections - 35 USC § 101
2.      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


               Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of determining codebook vectors of a mathematical coding algorithm without significantly more. The claims 1 and 15-22 recite mathematical steps of determining a matrix, and obtaining vectors that indicate coefficients of the matrix. This judicial exception is not integrated into a practical application because the claims are directed to an abstract idea with additional generic computer elements, where the generically recited computer elements (apparatus, system, decoder, computer program) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claims further do not include additional elements that are sufficient to amount to significantly more than the judicial exception because “determining an autocorrelation matrix” and “determining the codebook vector”, “acquire a decoded speech signal”, correspond to well-understood, routine, conventional computer functions of using a computer to perform mathematical calculations as well as data gathering steps as recognized by the court decisions listed in MPEP § 2106.05.
           The dependent claims 2-14 do not add significantly more that the abstract idea and are similarly rejected.
Claims 20-22 are further rejected under 35 U.S.C. 101 because the claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are drawn to a "program" per se as recited in the preamble and as such are directed to non- statutory subject matter. See MPEP § 2106.1V.B.1.a. Data structures not claimed as embodied in computer readable media are descriptive material per se and are not statutory because they are not capable of causing functional change in the computer. See, e.g., Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held nonstatutory). Such claimed data structures do not define any structural and functional interrelationships between the data structure and other claimed aspects of the invention, which permit the data structure's functionality to be realized. 

Claim Rejections - 35 USC § 112
3.     The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.      Claims 1-14 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
            In particular, claim 1-14 and 18 are rejected as being indefinite because the Claim elements including generic terms “matrix determiner” and “codebook vector determiner” are limitations that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. In particular, the specification does not provide the algorithm that causes the elements to provide/perform the entire functions of the limitations containing the terms. The claims and specification fail to provide support for structure corresponding to the means that perform the functionalities of the components, and as such the claim is rendered indefinite.
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


5.       Claims 4, 5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In particular, claims 4 and 5 include superscript T while claim 8 includes superscript H. it is unclear what these superscripts stand for.

Claim Objections
6.         Claims 19 and 22 are objected to because of the following informalities:  The last two lines of the claim recite “the autocorrelation matrix R, to acquire a decoded speech signal, to acquire a decoded speech signal”. This should be “the autocorrelation matrix R, to acquire a decoded speech signal.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
9.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.       Claims 1-5 and 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lamblin US 5,717,825 (“Lamblin” - IDS) in view of Srivastava “Fundamentals of Linear Prediction” (“Srivastava” - IDS)
             As per Claim 1, Lamblin discloses an apparatus for encoding a speech signal by determining a codebook vector of a speech coding algorithm (Abstract; col. 8, ln 1-45), wherein the apparatus comprises: 
               a matrix determiner for determining an autocorrelation matrix R (Abstract; col. 7, ln 63 – col. 8, ln 35), and 
              a codebook vector determiner for determining the codebook vector depending on the autocorrelation matrix R (The vector D constitutes a target vector for the excitation search module 28.  This module 28 determines a codeword from the codebook which maximizes the normalized correlation……, col. 8), 
             wherein the matrix determiner is configured to determine the autocorrelation matrix R by determining vector coefficients of a vector r, wherein the autocorrelation matrix R comprises a plurality of rows and a plurality of columns, wherein the vector r indicates one of the columns or one of the rows of the autocorrelation matrix R (col. 8),
             Lamblin discloses R(i, j) (col. 3, ln 3-15; col. 4, ln 2 – 18; col. 8, ln 11-35), 
            wherein R(i, j) indicates the coefficients of the autocorrelation matrix R, wherein i is a first index indicating one of a plurality of rows of the autocorrelation matrix R, and wherein j is a second index indicating one of the plurality of columns of the autocorrelation matrix R (col. 8)
            Lamblin does not explicitly disclose wherein R(l,j) = r(li-jl) 
            However, this feature is well known as evidenced by the teachings of Srivastava (pg. 3 sec. 3, left column - sec. 4; equations 15-27; pg. 4, sec. 4, left column)
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine/incorporate the teachings of Srivastava in the method of Lamblin in arriving at “wherein R(l,j) = r(li-jl)”, because such combination would have resulted in providing accurate estimates of speech parameters (Srivastava, Abstract)
             As per Claim 2, Lamblin in view of Srivastava discloses the apparatus according to claim 1, 
               Lamblin discloses wherein the matrix determiner is configured to determine the vector coefficients of the vector r by applying the formula: 
              R(k) = h(k) * h(-k) = Σl h(l) h(l-k) (col. 3, ln 8-15; col. 8, ln 1-22)
          wherein h(k) indicates a perceptually weighted impulse response of a linear predictive model (col. 8, ln 1-22), and 
           wherein k is an index being an integer, and wherein I is an index being an integer (col. 8, ln 1-35). 
          As per Claim 3, Lamblin in view of Srivastava discloses the apparatus according to claim 1, 
               Lamblin discloses wherein the matrix determiner is configured to determine the autocorrelation matrix R depending on a perceptually weighted linear predictor (Abstract). 
         As per Claim 4, Lamblin in view of Srivastava discloses the apparatus according to claim 1, 
              Lamblin discloses wherein the codebook vector determiner is configured to determine the codebook vector by applying the formula 
              f(e^) = (dT e^)2/e^T Re^
             wherein R is the autocorrelation matrix, and wherein e^ is one of the codebook vectors of the speech coding algorithm, and wherein is a normalized f(e^) correlation (col. 4, ln 56-65; col. 8, ln 35-46).
          As per Claim 5, Lamblin in view of Srivastava discloses the apparatus according to claim 4, 
                Lamblin discloses wherein the codebook vector determiner is configured to determine that codebook vector of the speech coding algorithm which maximizes the normalized correlation 
              f(e^) = (dT e^)2/e^T Re^ (col. 8, ln 1-45)
            As per Claim 14, Lamblin in view of Srivastava discloses the apparatus according to claim 1, 
                Lamblin discloses wherein the apparatus is an encoder for encoding the speech signal by employing algebraic code excited linear prediction speech coding, and wherein the codebook vector determiner is configured to determine the codebook vector based on the autocorrelation matrix R as a codebook vector of an algebraic codebook (Abstract; fig. 2; col. 8). 
          As per Claim 15, Lamblin discloses a method for encoding a speech signal by determining a codebook vector of a speech coding algorithm (Abstract; col. 8, ln 1-45), wherein the method comprises: 
           determining an autocorrelation matrix R (Abstract; col. 7, ln 63 – col. 8, ln 35), and 
           determining the codebook vector depending on the autocorrelation matrix R (The vector D constitutes a target vector for the excitation search module 28.  This module 28 determines a codeword from the codebook which maximizes the normalized correlation……, col. 8),   
           wherein determining an autocorrelation matrix R comprises determining vector coefficients of a vector r (The vector D constitutes a target vector for the excitation search module 28.  This module 28 determines a codeword from the codebook which maximizes the normalized correlation……, col. 8),  
            wherein the autocorrelation matrix R comprises a plurality of rows and a plurality of columns, wherein the vector r indicates one of the columns or one of the rows of the autocorrelation matrix R (col. 8), 
            Lamblin discloses wherein R(i, j) (col. 4, ln 2 – 18; col. 8), 
            wherein R(i, j) indicates the coefficients of the autocorrelation matrix R, wherein i is a first index indicating one of a plurality of rows of the autocorrelation matrix R, and wherein j is a second index indicating one of the plurality of columns of the autocorrelation matrix R (col. 8). 
             Lamblin does not explicitly disclose wherein R(l,j) = r(li-jl) 
            However, this feature is well known as evidenced by the teachings of Srivastava (pg. 3 sec. 3, left column - sec. 4; equations 15-27; pg. 4, sec. 4, left column)
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine/incorporate the teachings of Srivastava in the method of Lamblin in arriving at “wherein R(l,j) = r(li-jl)”, because such combination would have resulted in providing accurate estimates of speech parameters (Srivastava, Abstract)
          As per Claim 16, Lamblin discloses a decoder for decoding an encoded speech signal being encoded by an apparatus for encoding a speech signal by determining a codebook vector of a speech coding algorithm (Abstract; fig. 1; col. 8, ln 1-45), wherein the apparatus comprises: 
            a matrix determiner for determining an autocorrelation matrix R (Abstract; col. 7, ln 63 – col. 8, ln 35), and
            a codebook vector determiner for determining the codebook vector depending on the autocorrelation matrix R (The vector D constitutes a target vector for the excitation search module 28.  This module 28 determines a codeword from the codebook which maximizes the normalized correlation……, col. 8),    
           wherein the matrix determiner is configured to determine the autocorrelation matrix R by determining vector coefficients of a vector r (col. 4, ln 56 – col. 5, ln 30; The vector D constitutes a target vector for the excitation search module 28.  This module 28 determines a codeword from the codebook which maximizes the normalized correlation……, col. 8),
          wherein the autocorrelation matrix R comprises a plurality of rows and a plurality of columns, wherein the vector r indicates one of the columns or one of the rows of the autocorrelation matrix R (col. 4, ln 56 – col. 5, ln 30; col. 8),
         Lamblin discloses R(i, j) (col. 4, ln 2 – 18; col. 8),  
         wherein R(i, j) indicates the coefficients of the autocorrelation matrix R, wherein i is a first index indicating one of a plurality of rows of the autocorrelation matrix R, and wherein j is a second index indicating one of the plurality of columns of the autocorrelation matrix R to acquire a decoded speech signal (col. 4, ln 56 – col. 5, ln 30; col. 8)
              Lamblin does not explicitly disclose wherein R(l,j) = r(li-jl) 
              However, this feature is well known as evidenced by the teachings of Srivastava (pg. 3 sec. 3, left column - sec. 4; equations 15-27; pg. 4, sec. 4, left column)
               It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine/incorporate the teachings of Srivastava in the method of Lamblin in arriving at “wherein R(l,j) = r(li-jl)”, because such combination would have resulted in providing accurate estimates of speech parameters (Srivastava, Abstract)
           As per Claim 17, Lamblin discloses a method for decoding an encoded speech signal being encoded according to the method for encoding a speech signal by determining a codebook vector of a speech coding algorithm (Abstract; fig. 1; col. 8, ln 1-45) wherein the method for encoding comprises: 
            determining an autocorrelation matrix R (Abstract; col. 7, ln 63 – col. 8, ln 35),  and 
            determining the codebook vector depending on the autocorrelation matrix R, wherein determining an autocorrelation matrix R comprises determining vector coefficients of a vector r (The vector D constitutes a target vector for the excitation search module 28.  This module 28 determines a codeword from the codebook which maximizes the normalized correlation……, col. 8),     
             wherein the autocorrelation matrix R comprises a plurality of rows and a plurality of columns, wherein the vector r indicates one of the columns or one of the rows of the autocorrelation matrix R (col. 8),
              Lamblin discloses R(i, j) (col. 4, ln 2 – 18; col. 8),  
             wherein R(i, j) indicates the coefficients of the autocorrelation matrix R, wherein i is a first index indicating one of a plurality of rows of the autocorrelation matrix
 R, and wherein j is a second index indicating one of the plurality of columns of the autocorrelation matrix R to acquire a decoded speech signal (col. 8)
              Lamblin does not explicitly disclose wherein R(l,j) = r(li-jl) 
              However, this feature is well known as evidenced by the teachings of Srivastava (pg. 3 sec. 3, left column - sec. 4; equations 15-27; pg. 4, sec. 4, left column)
               It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine/incorporate the teachings of Srivastava in the method of Lamblin in arriving at “wherein R(l,j) = r(li-jl)”, because such combination would have resulted in providing accurate estimates of speech parameters (Srivastava, Abstract).
         As per Claim 18, Lamblin discloses a system (Abstract; fig. 1) comprising: 
            an apparatus for encoding a speech signal by determining a codebook vector of a speech coding algorithm (Abstract; fig. 1; col. 8, ln 1-45), wherein the apparatus comprises: 
             a matrix determiner for determining an autocorrelation matrix R (Abstract; col. 7, ln 63 – col. 8, ln 35), and 
            a codebook vector determiner for determining the codebook vector depending on the autocorrelation matrix R, wherein the matrix determiner is configured to determine the autocorrelation matrix R by determining vector coefficients of a vector r (The vector D constitutes a target vector for the excitation search module 28.  This module 28 determines a codeword from the codebook which maximizes the normalized correlation……, col. 8),      
              wherein the autocorrelation matrix R comprises a plurality of rows and a plurality of columns, wherein the vector r indicates one of the columns or one of the rows of the autocorrelation matrix R (col. 8), 
             Lamblin discloses R(i, j) (col. 4, ln 2 – 18; col. 8),   
             wherein R(i, j) indicates the coefficients of the autocorrelation matrix R, wherein  i is a first index indicating one of a plurality of rows of the autocorrelation matrix R, and wherein j is a second index indicating one of the plurality of columns of the autocorrelation matrix R (col. 8),
           for encoding an input speech signal to acquire an encoded speech signal (col. 6, ln 53-65), and 
           a decoder for decoding an encoded speech signal being encoded by an apparatus for encoding a speech signal by determining a codebook vector of a speech coding algorithm (fig. 1; col. 11, ln 59 – 67; col. 12, ln 59-67), 
           wherein the apparatus comprises: 
          a matrix determiner for determining an autocorrelation matrix R (Abstract; col. 7, n 63 – col. 8, ln 35), and 
          a codebook vector determiner for determining the codebook vector depending on the autocorrelation matrix R, wherein the matrix determiner is configured to determine the autocorrelation matrix R by determining vector coefficients of a vector r (The vector D constitutes a target vector for the excitation search module 28.  This module 28 determines a codeword from the codebook which maximizes the normalized correlation……, col. 8), 
           wherein the autocorrelation matrix R comprises a plurality of rows and a plurality of columns, wherein the vector r indicates one of the columns or one of the rows of the autocorrelation matrix R (col. 8),
          Lamblin discloses R(i, j) (col. 4, ln 2 – 18; col. 8),   
           wherein R(i, j) indicates the coefficients of the autocorrelation matrix R, wherein i is a first index indicating one of a plurality of rows of the autocorrelation matrix R, and wherein j is a second index indicating one of the plurality of columns of the autocorrelation matrix R to acquire a decoded speech signal, for decoding the encoded speech signal to acquire a decoded speech signal (fig. 1; col. 8; col. 11, ln 59 – col. 12, ln 7, reconstructed/restored original speech as decoded speech)
               Lamblin does not explicitly disclose wherein R(l,j) = r(li-jl) at the encoding/decoding steps
              However, this feature is well known as evidenced by the teachings of Srivastava (pg. 3 sec. 3, left column - sec. 4; equations 15-27; pg. 4, sec. 4, left column)
               It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine/incorporate the teachings of Srivastava in the method of Lamblin in arriving at “wherein R(l,j) = r(li-jl)”, because such combination would have resulted in providing accurate estimates of speech parameters (Srivastava, Abstract).
          As per Claim 19, Lamblin discloses a method (Abstract; fig. 1) comprising: 
                encoding an input speech signal according to the method for encoding a speech signal by determining a codebook vector of a speech coding algorithm (Abstract; fig. 1; col. 8, ln 1-45) wherein the method for encoding comprises: 
              determining an autocorrelation matrix R (Abstract; col. 7, ln 63 – col. 8, ln 35),  and 
             determining the codebook vector depending on the autocorrelation matrix R, wherein determining an autocorrelation matrix R comprises determining vector coefficients of a vector r (The vector D constitutes a target vector for the excitation search module 28.  This module 28 determines a codeword from the codebook which maximizes the normalized correlation……, col. 8),
             wherein the autocorrelation matrix R comprises a plurality of rows and a plurality of columns, wherein the vector r indicates one of the columns or one of the rows of the autocorrelation matrix R (col. 8), 
             Lamblin discloses R(i, j) (col. 4, ln 2 – 18; col. 8),   
             wherein R(i, j)  indicates the coefficients of the autocorrelation matrix R, wherein i is a first index indicating one of a plurality of rows of the autocorrelation matrix R, and wherein j is a second index indicating one of the plurality of columns of the autocorrelation matrix R (col. 8), 
            to acquire an encoded speech signal (col. 6, ln 53-65), and             
            decoding the encoded speech signal according to the method for decoding an encoded speech signal being encoded according to the method for encoding a speech signal by determining a codebook vector of a speech coding algorithm (fig. 1; col. 11, ln 59 – 67; col. 12, ln 59-67), 
           wherein the method for encoding comprises: 
           determining an autocorrelation matrix R (Abstract; col. 7, ln 63 – col. 8, ln 35),  and 
          determining the codebook vector depending on the autocorrelation matrix R, wherein determining an autocorrelation matrix R comprises determining vector coefficients of a vector r (The vector D constitutes a target vector for the excitation search module 28.  This module 28 determines a codeword from the codebook which maximizes the normalized correlation……, col. 8),
           wherein the autocorrelation matrix R comprises a plurality of rows and a plurality of columns, wherein the vector r indicates one of the columns or one of the rows of the autocorrelation matrix R (col. 8),  
            Lamblin discloses R(i, j) (col. 4, ln 2 – 18; col. 8),   
           wherein R(i, j) indicates the coefficients of the autocorrelation matrix R, wherein i is a first index indicating one of a plurality of rows of the autocorrelation matrix R, and wherein j is a second index indicating one of the plurality of columns of the autocorrelation matrix R, to acquire a decoded speech signal, to acquire a decoded speech signal (fig. 1; col. 8; col. 11, ln 59 – col. 12, ln 7, reconstructed/restored original speech as decoded speech). 
             Lamblin does not explicitly disclose wherein R(l,j) = r(li-jl) at the encoding/decoding steps
              However, this feature is well known as evidenced by the teachings of Srivastava (pg. 3 sec. 3, left column - sec. 4; equations 15-27; pg. 4, sec. 4, left column)
               It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine/incorporate the teachings of Srivastava in the method of Lamblin in arriving at “wherein R(l,j) = r(li-jl)”, because such combination would have resulted in providing accurate estimates of speech parameters (Srivastava, Abstract).
            As per Claim 20, Lamblin discloses a method for encoding a speech signal by determining a codebook vector of a speech coding algorithm (Abstract; fig. 1; col. 8, ln 1-45), wherein the method comprises:
            determining an autocorrelation matrix R (Abstract; col. 7, ln 63 – col. 8, ln 35),   and 
            determining the codebook vector depending on the autocorrelation matrix R, wherein determining an autocorrelation matrix R comprises determining vector coefficients of a vector r (The vector D constitutes a target vector for the excitation search module 28.  This module 28 determines a codeword from the codebook which maximizes the normalized correlation……, col. 8),
             wherein the autocorrelation matrix R comprises a plurality of rows and a plurality of columns, wherein the vector r indicates one of the columns or one of the rows of the autocorrelation matrix R (col. 8), 
           Lamblin discloses R(i, j) (col. 4, ln 2 – 18; col. 8),    
          wherein R(i, j) indicates the coefficients of the autocorrelation matrix R, wherein i is a first index indicating one of a plurality of rows of the autocorrelation matrix R, and wherein j is a second index indicating one of the plurality of columns of the autocorrelation matrix R (col. 8). 
         Lamblin does not explicitly disclose a computer program for implementing, when being executed on a computer or signal processor
         However, at the time of the invention, it would have been obvious to one of ordinary skill in the art to implement “a computer program for implementing, and being executed on a computer or signal processor”, with the suggestion/motivation of preventing a complete overhaul/update of the existing system when new data is available for measurement, by easily removing previous data and introducing new data and preventing a recompilation of the entire computing system, thereby allowing for algorithms that can be used by multiple applications
            Lamblin does not explicitly disclose wherein R(l,j) = r(li-jl) at the encoding/decoding steps
              However, this feature is well known as evidenced by the teachings of Srivastava (pg. 3 sec. 3, left column - sec. 4; equations 15-27; pg. 4, sec. 4, left column)
               It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine/incorporate the teachings of Srivastava in the method of Lamblin in arriving at “wherein R(l,j) = r(li-jl)”, because such combination would have resulted in providing accurate estimates of speech parameters (Srivastava, Abstract).
          As per Claim 21, Lamblin discloses a method for decoding an encoded speech signal being encoded according to the method for encoding a speech signal by determining a codebook vector of a speech coding algorithm, wherein the method for encoding comprises: 
            determining an autocorrelation matrix R  (Abstract; col. 7, ln 63 – col. 8, ln 35),  and 
            determining the codebook vector depending on the autocorrelation matrix R, wherein determining an autocorrelation matrix R comprises determining vector coefficients of a vector r (The vector D constitutes a target vector for the excitation search module 28.  This module 28 determines a codeword from the codebook which maximizes the normalized correlation……, col. 8),
            wherein the autocorrelation matrix R comprises a plurality of rows and a plurality of columns, wherein the vector r indicates one of the columns or one of the rows of the autocorrelation matrix R (col. 8), 
           Lamblin discloses R(i, j) (col. 4, ln 2 – 18; col. 8),      
            wherein R(i, j) indicates the coefficients of the autocorrelation matrix R, wherein i is a first index indicating one of a plurality of rows of the autocorrelation matrix R, and wherein j is a second index indicating one of the plurality of columns of the autocorrelation matrix R, to acquire a decoded speech signal (col. 8).      
           Lamblin does not explicitly disclose a computer program for implementing, when being executed on a computer or signal processor
         However, at the time of the invention, it would have been obvious to one of ordinary skill in the art to implement “a computer program for implementing, and being executed on a computer or signal processor”, with the suggestion/motivation of preventing a complete overhaul/update of the existing system when new data is available for measurement, by easily removing previous data and introducing new data and preventing a recompilation of the entire computing system, thereby allowing for algorithms that can be used by multiple applications
            Lamblin does not explicitly disclose wherein R(l,j) = r(li-jl) at the encoding/decoding steps
              However, this feature is well known as evidenced by the teachings of Srivastava (pg. 3 sec. 3, left column - sec. 4; equations 15-27; pg. 4, sec. 4, left column)
               It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine/incorporate the teachings of Srivastava in the method of Lamblin in arriving at “wherein R(l,j) = r(li-jl)”, because such combination would have resulted in providing accurate estimates of speech parameters (Srivastava, Abstract).
             As per Claim 22, Lamblin discloses a method comprising: 
              encoding an input speech signal according to the method for encoding a speech signal by determining a codebook vector of a speech coding algorithm (Abstract; fig. 1; col. 8, ln 1-45), wherein the method for encoding comprises: 
            determining an autocorrelation matrix R (Abstract; col. 7, ln 63 – col. 8, ln 35), and 
            determining the codebook vector depending on the autocorrelation matrix R, wherein determining an autocorrelation matrix R comprises determining vector coefficients of a vector r (The vector D constitutes a target vector for the excitation search module 28.  This module 28 determines a codeword from the codebook which maximizes the normalized correlation……, col. 8), 
           wherein the autocorrelation matrix R comprises a plurality of rows and a plurality of columns, wherein the vector r indicates one of the columns or one of the rows of the autocorrelation matrix R (col. 8), 
            Lamblin discloses R(i, j) (col. 4, ln 2 – 18; col. 8), 
            wherein R(i, j) indicates the coefficients of the autocorrelation matrix R, wherein i is a first index indicating one of a plurality of rows of the autocorrelation matrix R, and wherein j is a second index indicating one of the plurality of columns of the autocorrelation matrix R (col. 8), 
            to acquire an encoded speech signal (col. 6, ln 53-65), and 
            decoding the encoded speech signal according to the method for decoding an encoded speech signal being encoded according to the method for encoding a speech signal by determining a codebook vector of a speech coding algorithm (fig. 1; col. 11, ln 59 – 67; col. 12, ln 59-67), 
           wherein the method for encoding comprises: 
           determining an autocorrelation matrix R (Abstract; col. 7, ln 63 – col. 8, ln 35), and 
          determining the codebook vector depending on the autocorrelation matrix R, wherein determining an autocorrelation matrix R comprises determining vector coefficients of a vector r, (fig. 1; The vector D constitutes a target vector for the excitation search module 28.  This module 28 determines a codeword from the codebook which maximizes the normalized correlation……, col. 8),  
          wherein the autocorrelation matrix R comprises a plurality of rows and a plurality of columns, wherein the vector r indicates one of the columns or one of the rows of the autocorrelation matrix R (col. 8), 
            Lamblin discloses R(i, j) (col. 4, ln 2 – 18; col. 8),
           wherein R(i, j) indicates the coefficients of the autocorrelation matrix R, wherein i is a first index indicating one of a plurality of rows of the autocorrelation matrix R, and wherein j is a second index indicating one of the plurality of columns of the autocorrelation matrix R (fig. 1; col. 8; col. 11, ln 59 – col. 12, ln 7), 
            to acquire a decoded speech signal, to acquire a decoded speech signal (fig. 1; col. 8; col. 11, ln 59 – col. 12, ln 7, reconstructed/restored original speech as decoded speech)
        Lamblin does not explicitly disclose a computer program for implementing, when being executed on a computer or signal processor
         However, at the time of the invention, it would have been obvious to one of ordinary skill in the art to implement “a computer program for implementing, and being executed on a computer or signal processor, a method”, with the suggestion/motivation of preventing a complete overhaul/update of the existing system when new data is available for measurement, by easily removing previous data and introducing new data and preventing a recompilation of the entire computing system, thereby allowing for algorithms that can be used by multiple applications
           Lamblin does not explicitly disclose wherein R(l,j) = r(li-jl) at the encoding/decoding steps
              However, this feature is well known as evidenced by the teachings of Srivastava (pg. 3 sec. 3, left column - sec. 4; equations 15-27; pg. 4, sec. 4, left column)
               It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine/incorporate the teachings of Srivastava in the method of Lamblin in arriving at “wherein R(l,j) = r(li-jl)”, because such combination would have resulted in providing accurate estimates of speech parameters (Srivastava, Abstract).


10.         Claims 6-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lamblin in view of Srivastava as applied to claim 1 above, and further in view of Trancoso “An Overview of Different Trends on CELP Coding” (“Trancoso” - IDS)
        As per Claim 6, Lamblin in view of Srivastava discloses the apparatus according to claim 1, 
            Lamblin in view of Srivastava does not explicitly disclose wherein the codebook vector determiner is configured to decompose the autocorrelation matrix R by conducting a matrix decomposition
            However, this feature is well known as evidenced by Trancoso (pg. 355, sec. 54.3.1)
          At the time of the invention, it would have been obvious to one of ordinary skill in the art to combine/incorporate the teachings of Trancoso in Lamblin in view of Srivastava, in arriving at “wherein the codebook vector determiner is configured to decompose the autocorrelation matrix R by conducting a matrix decomposition”, because such combination would have resulted in reducing computational complexity when performing a codebook search (Trancoso, sec. 54.3.1).
           As per Claim 7, Lamblin in view of Srivastava and Trancoso discloses the apparatus according to claim 6, 
             Lamblin does not explicitly disclose wherein the codebook vector determiner is configured to conduct the matrix decomposition to determine a diagonal matrix D for determining the codebook vector
             However, this feature is well known as evidenced by Trancoso (pg. 355, sec. 54.3.1)
          As per Claim 8, Lamblin in view of Srivastava and Trancoso discloses the apparatus according to claim 7, 
            Lamblin does not explicitly disclose, but suggests:
            wherein the codebook vector determiner is configured to determine the codebook vector by employing 
               (fHDf^)2/f^HDf^ , 
             wherein D is the diagonal matrix, wherein f is a first vector, and wherein f^ is a second vector (col. 8, ln 35-46, correlation measure as suggesting equation)
              It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to try to implement “wherein the codebook vector determiner is configured to determine the codebook vector by employing (fHDf^)2/f^HDf^, wherein D is the diagonal matrix, wherein f is a first vector, and wherein f^ is a second vector”, with the suggestion/motivation of minimizing the quadratic error between the weighted original signal and the weighted synthetic signal. Furthermore, it would have been obvious to one of ordinary skill in the art to arrive at the employed equation by including Ck in the denominator of Lamblin’s correlation as well as to employ/substitute the use of the Hermitian transpose (complex conjugate of transpose) instead of the transpose in arriving at the employed equation with the same reasons as estimating the codevector of a codebook
               Lamblin discloses a transpose (col. 8, In 35-46), but does not explicitly disclose wherein H indicates a Hermitian transpose of a vector
               However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to try to implement the use of a Hermitian/conjugate transpose of a vector instead of the transpose of the vector, with the predictable result of obtaining an n-by-m representation vector of the original m-by n representation vector since the Hermitian transpose is simply the complex conjugate of each entry of the original vector. Furthermore, it would have been obvious to one of ordinary skill in the art to arrive at the employed equation by including Ck in the denominator of Lamblin’s correlation as well as to employ/substitute the use of the Hermitian transpose (complex conjugate of transpose) instead of the transpose in arriving at the employed equation with the same reasons as estimating the codevector of a codebook.
         As per Claim 11, Lamblin in view of Srivastava and Trancoso discloses the apparatus according to claim 7, 
           Lamblin does not explicitly disclose wherein the codebook vector determiner is configured to conduct a singular value decomposition on the autocorrelation matrix R to decompose the autocorrelation matrix R to conduct the matrix decomposition to determine the diagonal matrix D for determining the codebook vector 
         However, this feature is well known as evidenced by Trancoso who teaches:
         wherein the codebook vector determiner is configured to conduct a singular value decomposition on the autocorrelation matrix R to decompose the autocorrelation matrix R to conduct the matrix decomposition to determine the diagonal matrix D for determining the codebook vector (pg. 355, sec. 54.3.1)

11.        Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lamblin in view of Srivastava and Trancoso as applied to claim 7 above, and further in view of Chen et al “Frequency-Selective Techniques Based on SVD, TLS and Bandpass Filtering” (“Chen” - IDS)
           As per Claim 9, Lamblin in view of Srivastava and Trancoso discloses the apparatus according to claim 7,
           Trancoso discloses wherein the codebook vector determiner is configured to conduct decomposition on the autocorrelation matrix R to decompose the autocorrelation matrix R to conduct the matrix decomposition to determine the diagonal matrix D for determining the codebook vector (pg. 355, sec. 54.3.1)
          Lamblin in view of Srivastava and Trancoso does not explicitly disclose the use of a Vandermonde factorization on the autocorrelation matrix R to decompose the autocorrelation matrix R
           However, this feature is suggested by Chen (equations 2 and 3, Hankel Matrix as related to/suggesting autocorrelation/Toeplitz matrix)
           At the time of the invention, it would have been obvious to one of ordinary skill in the art to substitute the Vandermonde decomposition descried by Chen with the matrix decomposition described in Trancoso, in arriving “wherein the codebook vector determiner is configured to conduct a decomposition on the autocorrelation matrix R to decompose the autocorrelation matrix R to conduct the matrix decomposition to determine the diagonal matrix D for determining the codebook vector”, because such combination would have resulted in arriving at the predictable result of solving the autocorrelation matrix.            

13.       Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lamblin in view of Srivastava and Trancoso as applied to claim 7 above, and further in view of Akamine et al US 5,265,167 (“Akamine” - IDS)
           As per Claim 12, Lamblin in view of Srivastava and Trancoso discloses the apparatus according to claim 7,
            Trancoso discloses wherein the codebook vector determiner is configured to conduct a decomposition on the autocorrelation matrix R to decompose the autocorrelation matrix R to conduct the matrix decomposition to determine the diagonal matrix D for determining the codebook vector (pg. 355, sec. 54.3.1)
             Lamblin in view of Srivastava and Trancoso does not explicitly disclose the use of a Cholesky decomposition
          However, this feature is suggested by Akamine:
         wherein the codebook vector determiner is configured to conduct a Cholesky decomposition on the autocorrelation matrix R (col. 11, ln 16 – col. 12, ln 33)
          At the time of the invention, it would have been obvious to one of ordinary skill in the art to substitute the Cholesky decomposition descried by Akamine with the matrix decomposition described in Trancoso, in arriving “wherein the codebook vector determiner is configured to conduct a Cholesky decomposition on the autocorrelation matrix R to decompose the autocorrelation matrix R to conduct the matrix decomposition to determine the diagonal matrix D for determining the codebook vector”, with the suggestion/motivation of arriving at the predictable result of solving the autocorrelation matrix.

14.       Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lamblin in view of Srivastava as applied to claim 1 above, and further in view of Heidari et al US 6,055,496 (“Heidari” - IDS)
         As per Claim 13, Lamblin in view of Srivastava discloses the apparatus according to claim 1, 
              Lamblin does not explicitly disclose wherein the codebook vector determiner is configured to determine the codebook vector depending on a zero impulse response of the speech signal
             However, this feature is well known as evidenced by Heidari who teaches: 
             wherein the codebook vector determiner is configured to determine the codebook vector depending on a zero impulse response of the speech signal (col. 8, ln 27-47)
          At the time of the invention, it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Heidari in Lamblin in view of Srivastava, in arriving at “wherein the codebook vector determiner is configured to determine the codebook vector depending on a zero impulse response of the speech signal”, with the suggestion/motivation of minimizing the mean squared error between the original speech samples and the linearly predicted samples (Heidari, col. 8, ln 27-47).

Allowable Subject Matter
15.          Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658